1
2                                                                      O
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10   ARTHUR MORALES,                            Case No. 2:19-cv-01394-JVS-KES
11                Petitioner,
12          v.                                 ORDER ACCEPTING AMENDED
                                            REPORT AND RECOMMENDATION OF
13   SCOTT KERNAN, Warden,                  UNITED STATES MAGISTRATE JUDGE
14                Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
18   other records on file herein, and the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 7). Further, the Court has engaged in a de novo
20   review of those portions of the Report and Recommendation to which objections
21   (Dkt. 8) have been made. The Court accepts the report, findings, and
22   recommendations of the Magistrate Judge.
23
24
25
26
27
28
1
2          IT IS THEREFORE ORDERED that Judgment be entered denying the
3    Petition for untimeliness and failure to state a claim.
4
5
6
7    DATED: May 28, 2019              ____________________________________
8                                          JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
